DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 line 10, Claim 18 lines 2-3, claim 19, line 2, the words “the cable protector” should be – the metal, flexible cable protector –
Appropriate correction is required.
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-121 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe Publication No. US 2013/0063848, in view of Oddsen et al. Publication No. US 2013/0109205, Birchall Patent No. US 1,752,225, and Stencil Publication No. US 2013/0333940, and further in view of Sousa Publication No. US 2016/0091119.
Regarding claim 6, Thorpe discloses a power strip apparatus, comprising: 
a flexible electrical cable [Fig. 4, 37] having a proximal end and a distal end;

a hollow housing [Fig. 4, device housing 22] coupled to the proximal end of the electrical cable [par. 0052]; and three electrical sockets mounted to the housing [Fig. 4, one electrical socket 30 is shown; however, par. 0058 suggests that one or more sockets 30 can be configured for receiving 220 V range plugs], wherein the sockets electrically connect together in series with the range plug [Fig. 4, one socket30 or more than one sockets 30 would be in series and electrically connected in series].
	Thorpe does not disclose that each of the three electrical sockets having a pair of contact openings, wherein a first said socket and a second said socket align with each other and wherein a third said socket is between and offset at least in part from the first said socket and the second said socket.
	Oddsen discloses a triplex electrical receptacle with a housing, comprising three electrical sockets [Fig. 5, three sockets as shown], wherein each of the three electrical sockets having a pair of contact openings [Fig. 5, each of the three electrical sockets having a pair of contact openings 4 and 6], wherein a first socket and a second socket align with each other [Fig. 1, the two diagonally shown sockets are aligned with each other] and wherein a third socket is between and offset at least in part from the first said socket and the second said socket [Fig. 1, Fig. 3, Fig. 5; the middle socket is between and offset at least in part from the first and the second sockets as shown].
	Thorpe and Oddsen do not disclose that the contact openings extend along axes which are parallel with each other.

	Thorpe, Oddsen, and Birchall are analogous power strips housings with sockets.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Oddsen and Birchall’s physical location/design of the three sockets, into Thorpe, for the benefit of having three outlets that can accommodate plugs, chargers of many sizes and types at once [Oddsen, par. 0004].
	Thorpe, Oddsen, Oddsen and Birchall do not disclose that the hollow housing being made of metal.  
Stencil discloses a power strip apparatus [Fig. 1], comprising: an electrical cable [Fig. 1, 40] connected between the plug [Fig. 1, 700] and a power strip [Fig. 1, 10, 20] comprising a housing being made of metal [par. 0030; housing 20 made of metal].  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Stencil’s metal housing, into Thorpe modified by Oddsen and Birchall, for having the housing made of a rigid material such as metal to prevent from breaking and getting damaged.
	Thorpe, Oddsen, and Stencil do not disclose a metal, flexible cable protector within which the cable extends.
	Sousa discloses an electrical cable [Fig. 2, 152], and a metal, flexible cable protector [Fig. 2, 152] within which the cable extends [par. 0021, 0022].  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to 
	Regarding claim 7, Oddsen discloses that the housing has a pair of spaced-apart sides [Fig. 1, top and bottom sides of the housing as shown] and a pair of spaced-apart ends [Fig. 1, left and right ends sides of the housing as shown] that extend between said sides thereof, wherein the first said socket is adjacent to a first said end of the housing and is adjacent to a first said side of the housing [Fig. 1, the top receptacle is adjacent to the left side of the housing, and adjacent to the top side of the housing], wherein the second said socket is adjacent to the first said end of the housing and is adjacent to a second said side of the housing [Fig. 1, the bottom receptacle is adjacent to the left side of the housing, and is adjacent to the bottom side of the housing], and wherein the third said socket is adjacent to a second said end of the housing and is between the sides of the housing [Fig. 1, the middle receptacle is adjacent to the right side of the housing and is between the top and bottom sides of the housing].
Regarding claim 8, Oddsen discloses that the third said socket is halfway between the sides of the housing [Fig. 2, the middle receptacle is halfway between the top and bottom sides of the housing].
	Regarding claim 9, Oddsen discloses that the each of the sockets has a first half portion and a second half portion and wherein the first half portion of the third said socket aligns with both the second half portion of the first said socket and the second half portion of the second said socket [Fig. 1, the second/bottom portion of the top and bottom receptacles aligns with the top portion of the middle receptacle as 
	Regarding claim 10, Thorpe discloses that the range plug [Fig. 4, 32] and each of the sockets [Fig. 4, one or more sockets 30 as indicated before] includes a first electrical terminal , a second electrical terminal, a third electrical terminal and a fourth electrical terminal, the first electrical terminals electrically connecting together in series, the second electrical terminals electrically connecting together in series, the third electrical terminals electrically connecting together in series, and the fourth electrical terminals electrically connecting together in series [Fig. 4, plug 32 can be range plug as indicated in par. 0052, and therefore all 4 terminals of the socket 30 are connected to all the terminals of the range plug, respectively].
	Regarding claim 11, Oddsen discloses that that each of the electrical sockets has a cross-sectional diameter and wherein adjacent ones of the sockets are spaced from each other by a distance equal to or greater than one half of said diameter [Fig. 1 shows how three receptacles are spaced from each other which is same as applicant’s 3 receptacles location].  Furthermore, it would have been an obvious matter of design choice to modify or change the location/orientation of the three receptacles of Fig. 1 
	Regarding claim 12, Oddsen discloses that the housing has a removable front to which the electrical sockets are mounted [as shown in Fig. 12].
	Regarding claim 13, Oddsen discloses that each of the electrical sockets has a cross-sectional diameter and wherein the housing has a front and a rear, the front of the housing being spaced-apart from the rear of the housing by a distance in the range of equal to or greater than said diameter and equal to or less than two times said diameter [Fig. 1 shows how three receptacles are spaced from each other which is same as applicant’s 3 receptacles location].  Furthermore, it would have been an obvious matter of design choice to modify or change the location/orientation of the three receptacles of Fig. 1 wherein, the housing has a front and a rear, the front of the housing being spaced-apart from the rear of the housing by a distance in the range of equal to or greater than said diameter and equal to or less than two times said diameter, since it appears that the invention would perform equally well with the modified orientation.  
	Regarding claim 14, Oddsen discloses that the housing has a pair of spaced-apart sides, a pair of spaced-apart ends which extend between said sides, and an open top defined by said ends and said sides, and wherein the housing includes a removable cover shaped to extend about said top, the cover including a planar member to which the electrical sockets mount and the cover including a peripheral portion which couples to and extends outwards from the planar member of the lid cover, the 
	Regarding claim 15, Oddsen further includes one or more fasteners [Fig. 4, screw holes S] which selectively extend through the peripheral portion of the cover and at least one of the sides and the ends of the housing, the one or more fasteners coupling the cover to the sides and the ends of the housing thereby.
	Regarding claim 16, Oddsen discloses that the the housing is a hollow rectangular prism in shape and wherein the apparatus further includes a plurality of fasteners which selectively extend through the peripheral portion of the cover and into the ends of the housing at locations adjacent to the sides of housing, the fasteners coupling the cover to the sides and the ends of the housing thereby [Fig. 1 to Fig. 13 inherently discloses all the features].  Furthermore, it is well known in the sockets/receptacles/outlets/power strips art, to have a plurality of fasteners to attach the outlets to the housing.  Also, it would have been an obvious design choice to connect the sockets to the housing as indicated in the claim.
Regarding claim 20, Thorpe discloses a wall to which the power strip apparatus is mounted [par. 0058; wall]; 
cabinetry and countertops [par. 0058 suggests that the device can be installed in the kitchen, and kitchen has cabinets and countertops];
at least two kitchen appliances built in to at least one of the cabinetry and the countertop [the kitchen appliance such as a stove, microwave that are built into the countertop and cabinets, that are well known to run on a 220 Volts], each of the kitchen appliances including a range plug [each of these appliances includes a range plug for 
and a range receptacle electrically coupled to an electrical power supply, the range plug of the power strip apparatus being inserted within a range receptacle [par. 4, the range plug 32 can be plugged into a range receptacle of 220 volts, par. 0052].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe Publication No. US 2013/0063848, in view of Sousa Publication No. US 2016/0091119.
Regarding claim 17, Thorpe disclose a power strip apparatus comprising:
a flexible electrical cable [Fig. 4, 37] having a proximal end and a distal end;
a range plug [Fig. 4, a power plug 32 can be changed into a range plug; par. 0052 suggests that the power plug 32 may be configured to be connected to 220 V outlet] electrically connected to the distal end of the electrical cable;
a hollow housing [Fig. 4, device housing 22] coupled to the proximal end of the electrical cable [par. 0052];
a plurality of electrical sockets [Fig. 4, one electrical socket 30 is shown; however, par. 0058 suggests that one or more sockets 30 can be configured for receiving 220 V range plugs] mounted to the housing, the sockets electrically connecting together in series with the range plug [Fig. 4, one socket30 or more than one sockets 30 would be in series and electrically connected in series]; the cable [Fig.4, 37] extending between and coupling to the housing and the range plug [Fig. 4, the cable is between the plug 32 and the housing 22].

	Sousa discloses an electrical cable [Fig. 2, 154], and a metal, flexible cable protector [Fig. 2, 152] within which the cable extends [par. 0021, 0022]. 
	Thorpe and Sousa are analogous electrical cables. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to install the electrical cable inside of BX cable shielding, as taught by Sousa, for the intrinsic benefit of protecting the electrical cable from any damage.  The combination of Thorpe and Sousa disclose that the flexible metal cable protector would extend between and coupling to the housing and the range plug, and would enclose the entire cable of Thorpe, to protect it from any damage.
	Regarding claim 18, Thorpe discloses that the housing has a front and a rear [Fig. 4, the housing 22 has a front and a rear], the electrical sockets mounting to the front of the housing [Fig. 4, the socket 30 is mounted to the top/front of the housing 22]; and the cable [Fig. 2, 37] mounting to the housing adjacent to the rear of the housing [the side of the housing 22]. 
Regarding claim 19, Thorpe does not disclose all the details of the housing and a pair of wall mounting plates coupled to and extending outwards from said sides of the housing.  Furthermore, it is well known in the sockets/receptacles/outlets/power strips art, to have a pair of mounting wall plates coupled to and extending outwards from the .  
	Allowable Subject Matter
Claims 21, 23-25 are allowed.
	The following is an examiner’s statement of reasons for allowance of claim 21: The prior art does not disclose a system including a power strip apparatus configured for built-in kitchen appliances, wherein the power strip apparatus is being walled-in and positioned within an interior structure of the building.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant comments on page 8 of the REMARKS regarding claim 1 that 
“In the Office Action, the Office cites to Oddsen et al. for teaching the features related to the electrical sockets. However, Oddsen et al. does not teach or suggest that each of the three electrical sockets having a pair of contact openings, wherein a first said socket and a second said socket align with each other and wherein a third said socket is between and offset at least in part from the first said socket and the second said socket, and the contact openings extend along axes which are parallel with each 
The Examiner points out that a new reference by Birchall has been introduced to meet a limitation of “contact openings that extend along axes that are parallel with each other.” See above rejection.
Applicant comments on page 8 of the REMARKS regarding the combination of prior art references as follows: “It is further submitted that the cited references would not be combined absent hindsight reconstruction based upon the present application. For example, the present claims are directed to a compact, safe solution for converting a kitchen having a slide-in/drop-in appliance to a kitchen having built-in appliances. As explained in the present application, the apparatus can function to extend the house’s original wiring in a manner that meets national ULC/CSA electric codes while safely redistributing voltage from the normally hidden not otherwise used range plug to a plurality of appliances. In contrast, Thorpe et al. is directed to a receptacle having an integrated a smoke detector, Oddsen et al. is directed to a device for retrofitting a standard wall box with a triplex electrical receptacle, and Stencil is directed to a removable power module for furniture. As can be seen, each of these references not only fail to recognize the problem with meeting electrical wiring standards for kitchens when converting drop-in appliances to built-in appliances, they fail to offer any realistic solution to addressing this problem. As such, it is respectfully submitted that no person having ordinary skill in the art would combine the prior art in the manner claimed without knowledge gleaned from the present specification.”
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/          Primary Examiner, Art Unit 2836